Citation Nr: 1108625	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from July 1969 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a back pain.  The Veteran filed a notice of disagreement with this decision in July 2006, and the RO issued a statement of the case dated in March 2007.  The Veteran filed a substantive appeal dated in May 2007.  

In this case, the Board notes that in May 2004, the RO denied entitlement to service connection for back pain.  The Veteran did not file a timely notice of appeal to this decision and it became final.  As such, before reaching the merits of the Veteran's psychiatric claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The reopened issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 decision, the RO denied entitlement to service connection for back pain.  The Veteran did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the May 2004 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back condition.  

CONCLUSIONS OF LAW

1.  The May 2004 rating decision which denied service connection for back pain is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2003).

2.  The evidence received subsequent to the May 2004 rating decision is new and material; and the claim for service connection for a back condition is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for a back condition, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  


II.  New and material evidence

In May 2004, the RO denied entitlement to service connection for back pain.  The Veteran did not file a timely notice of appeal to this decision and it became final.  

The May 2004 RO decision found that the Veteran's service treatment records failed to show a diagnosis of any chronically disabling back condition while on active duty.  Pain was noted to be a symptom, rather than a discrete pathological entity for which service connection may be granted.  The RO found that there was no evidence which showed that a chronically disabling condition had been diagnosed or was related to the Veteran's military service.  

The evidence that has been added to the Veteran's claims file since May 2004 consists of private and VA treatment records, and the Veteran's statements in connection with his claim.  An April 2007 treatment report indicated that the Veteran was seen in February 2007 for upper back pain, sharp and nonspastic.  The Veteran reported that the pain had its onset in 1997, apparently of spontaneous origin.  A March 24, 2006 MRI was unremarkable.  X-rays of the thoracic spine in March 2006 showed mild thoracic scoliosis and possible slight end-plate depression.  A May 2006 MRI indicated central disc osteophyte complex at C5-6 with some mild left-sided neuroformal narrowing.  April 2006 x-rays of the cervical spine were normal.  A May 2006 MRI of the cervical spine indicated central disk/osteophyte complex with moderate compression of the anterior thecal sac at C5 level, posterolateral vertebral osteophytes deforming thecal sac at C4, 5, and 6 levels, and mild foraminal narrowing on the left at C4 and C5.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence submitted since May 2004 consists of private and VA treatment records, and the Veteran's statements in connection with the claim.  This evidence is new in that it had not previously been submitted.  These records also indicate current diagnoses related to the Veteran's thoracic and cervical spine.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses an element of the Veteran's claim that was not present in May 2004 it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 



ORDER

The claim of entitlement to service connection for a back condition is reopened, and to this extent only, the appeal is granted.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claim.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's medical records indicate current diagnoses related to his cervical and thoracic spine.  An April 2007 treatment report indicated that the Veteran was seen in February 2007 for upper back pain, sharp and nonspastic.  The Veteran reported that the pain had its onset in 1997.  X-rays of the thoracic spine in March 2006 showed mild thoracic scoliosis and possible slight end-plate depression.  A May 2006 MRI indicated central disc osteophyte complex at C5-6 with some mild left-sided neuroformal narrowing.  A May 2006 MRI of the cervical spine indicated central disk/osteophyte complex with moderate compression of the anterior thecal sac at C5 level, posterolateral vertebral osteophytes deforming thecal sac at C4, 5, and 6 levels, and mild foraminal narrowing on the left at C4 and C5.

The Veteran's service treatment records indicate that the Veteran was involved in a motorcycle accident in July 1973 that resulted in a broken clavicle.  The Veteran's service treatment records indicate that the Veteran was seen on several occasions for back and neck complaints.  In August 1982 the Veteran was noted to have pain in the mid spine to the neck.  He was assessed with thoracic misalignment.  Another undated record indicated an assessment of cervical and thoracic strain.  In September 1995, the Veteran was seen for complaints of stiff neck.  The Veteran was indicated to have a soft tissue injury/paraspinal muscle spasm, T1-2.  

The Veteran's representative also noted that the Veteran worked in aviation maintenance material control in the service and would likely have been involved in heavy lifting of equipment.  The Veteran reported that the pain had its onset in 1997, in service.

Based on the foregoing, the Veteran should be afforded a VA examination in connection with his claim.  The examiner should review the Veteran's service treatment records and the Veteran's the lay statements.  The examiner should then determine whether a back or neck disability had its onset in service, within one year of service, or is otherwise related to his military service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an appropriate VA spine examination for the purpose of determining whether the Veteran has a current back disability related to military service.  The claims file and a complete copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report must reflect that this has been accomplished, to include a review of the Veteran's service treatment records.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the VA examiner is specifically requested to offer an opinion as to the following: 

(a)  Does the Veteran have a current back disability?  If so, state the diagnosis or diagnoses. 

(b)  If the VA examiner finds that the Veteran has a diagnosed back disability, the examiner should provide an opinion as to whether it is likely, unlikely, or at least as likely as not that any currently diagnosed disorder had its onset during active duty, within one year of active duty, or whether such disability is otherwise related to the Veteran's military service.  

In offering any opinion, the VA examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  The examination report must be typed.

2.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


